IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMANDIO FERREIRA DIAS,                                :       No. 3:17cv1812
            Plaintiff                                 :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Cohn)
                            1
ANDREW M. SAUL,                                       :
Commissioner of Social                                :
Security,                                             :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is Magistrate Judge Gerald B. Cohn’s report

and recommendation (hereinafter “R&R”) which proposes affirming the decision

of the Commissioner of Social Security denying plaintiff’s claim for disability

insurance benefits under Title II of the Social Security Act. (Doc. 21). The matter

is fully briefed and ripe for disposition.




1
  At the time the case was filed, Nancy Berryhill served as the Acting
Commissioner of Social Security, and thus, plaintiff named her as the defendant.
Andrew M. Saul became the Commissioner of Social Security on June 17, 2019.
See OFFICIAL SOCIAL SECURITY WEBSITE,
https://www.ssa.gov/agency/commissioner.html (last accessed Sep. 30, 2019).
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, as the new
Commissioner of Social Security, Andrew M. Saul is automatically substituted for
the original defendant. FED. R. CIV. P. 25(d).
Background

      Plaintiff Amandio Ferreira Dias (hereinafter “plaintiff”) began his quest for

benefits under Title II of the Social Security Act in May of 2014, when he filed an

application for disability insurance benefits. (Doc. 21, R&R at 3). Plaintiff alleges

that his disability began on January 3, 2012, in connection with his lower back

conditions, right eye blindness, and right hand pain. (Id.) The plaintiff was forty-

seven (47) years old on September 30, 2012, the date he was last insured for the

purposes of insurance benefits. (Id.) After the Social Security Administration

(hereinafter “SSA”) denied plaintiff’s application, he requested a hearing before

an Administrative Law Judge (hereinafter “ALJ”). (Id.)

      In November of 2015, the ALJ held a hearing where both the plaintiff and a

vocational expert testified. (Id.) In May of 2016, the ALJ ultimately found that

plaintiff was not disabled under the Social Security Act. (Id. at 4). The plaintiff

sought further review of his claims in August of 2017, which the Appeals Council

of the Office of Disability Adjudication and Review denied. (Id.) Thus, the ALJ’s

May 2016 decision is the final decision of the Commissioner for the purposes of

judicial review.

      Plaintiff initiated the instant action on October 4, 2017, asking us to reverse

the decision of the ALJ and award benefits, or remand for a new hearing. (Doc.

1). Specifically, plaintiff seeks reversal on the grounds that the ALJ’s decision to

                                          2
deny his claim for benefits was not supported by substantial evidence and

contains errors of law. (Doc. 11). Magistrate Judge Cohn reviewed the record in

this case and, on July 8, 2019, filed an R&R recommending that the final decision

of the Commissioner of Social Security denying plaintiff’s benefits be affirmed.

(Doc. 21). The plaintiff filed objections to the magistrate judge’s R&R on July 22,

2019. (Doc. 22). On August 5, 2019, the Commissioner filed a response, (Doc.

23), bringing the case to its present posture.

Jurisdiction

      The court has federal question jurisdiction over this SSA appeal. See 42

U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under paragraph (1) shall be subject to judicial review as

provided in section 405(g) of this title to the same extent as the Commissioner's

final determinations under section 405 of this title.”); see also 42 U.S.C. § 405(g)

(“Any individual, after any final decision of the Commissioner of Social Security

made after a hearing to which he was a party, irrespective of the amount in

controversy, may obtain a review of such decision by a civil action commenced

within sixty days after the mailing to him of notice of such decision or within such

further time as the Commissioner of Social Security may allow. Such action shall

be brought in the district court of the United States for the judicial district in which

the plaintiff resides, or has his principal place of business . . . .”).

                                            3
Legal Standard

     In disposing of objections to a magistrate judge’s R&R, the district court

must make a de novo determination of those portions of the report against which

objections are made. 28 U.S.C. § 636(b)(1)(c); see also Sullivan v. Cuyler, 723

F.2d 1077, 1085 (3d Cir. 1983). The court may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.

28 U.S.C.A. § 636(b)(1)(c). The district court judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions. Id.

     In reviewing a Social Security appeal, the court must determine whether

“substantial evidence” supports the ALJ’s decision. See 42 U.S.C.A. § 405(g);

Hagans v. Comm'r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012); Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999). “[S]ubstantial evidence has been

defined as ‘more than a mere scintilla.’” Hagans, 694 F.3d at 292 (quoting

Plummer, 186 F.3d at 427). It means “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Consolo v. Fed. Mar.

Comm'n, 383 U.S. 607, 620 (1966).

     The court should not reverse the Commissioner's findings merely because

evidence may exist to support the opposite conclusion. See 42 U.S.C. § 405(g);

Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (stating that courts may

not weigh the evidence or substitute their own conclusions for those of the fact-

                                         4
finder); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (indicating that

when the ALJ's findings of fact are supported by substantial evidence, courts are

bound by those findings, even if they would have decided the factual inquiry

differently). In an adequately developed factual record, substantial evidence

may be “something less than the weight of the evidence, and the possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency's finding from being supported by substantial evidence.”

Consolo, 383 U.S. at 620.

      Substantial evidence exists only “in relationship to all the other evidence in

the record,” Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981), and “must take

into account whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. N.L.R.B., 340 U.S. 474, 488 (1971). “When a conflict in the

evidence exists, the ALJ may choose whom to credit but ‘cannot reject evidence

for no reason or for the wrong reason.’” Plummer, 186 F.3d at 429 (quoting

Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)). The Commissioner must

indicate which evidence was accepted, which evidence was rejected, and the

reasons for rejecting certain evidence. Johnson v. Comm'r of Soc. Sec., 529

F.3d 198, 204 (3d Cir. 2008). Thus, a reviewing court must scrutinize the record

as a whole. Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981).




                                         5
Discussion

      To receive disability benefits, the plaintiff must demonstrate an “inability to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is incapable of

engaging in “substantial gainful activity” when “[his] physical or mental

impairment or impairments are of such severity that [s]he is not only unable to do

[her] previous work but cannot, considering [his] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

the national economy[.]” 42 U.S.C. § 423(d)(2)(A).

      The ALJ evaluates disability benefits claims with a five-step sequential

analysis. 20 C.F.R. § 404.1520(a)(4). This analysis requires the ALJ to

consider, in sequence, whether a claimant (1) is engaging in substantial gainful

activity; (2) has an impairment, or combination of impairments, that is severe; (3)

has an impairment or combination of impairments that meets or equals the

requirements of a “listed impairment”; (4) has the “residual functional capacity”

(hereinafter “RFC”) to return to his or her past work; and (5) if not, whether he or

she can perform other work in the national economy. 20 C.F.R. §§

404.1520(a)(4)(i)-(v) and 416.920(a)(4).

                                           6
      Applying the five-step sequential analysis for disability-related findings, the

ALJ found at Step 1 that plaintiff has not engaged in substantial gainful activity

during the period from his alleged onset date of January 3, 2012 through his date

last insured of September 30, 2012. (Doc. 8-2, Trans. of Proceed. at 13). At

Step 2, the ALJ found that plaintiff had the severe impairment of degenerative

disc disease of the lumbar spine. (Id.) The ALJ found that additional

impairments alleged by the plaintiff, specifically a left-hand impairment and

obesity, were non-severe. (Id. at 13-14). At Step 3, the ALJ found that the

plaintiff does not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpt. P, App. 1. (Id. at 14).

      The ALJ next determined that plaintiff, through the date last insured, had

the residual functional capacity to perform light work as defined in 20 CFR §

404.1567(b) “except that the claimant would have been able to only occasionally

balance, stoop, crouch, or crawl, and he would have had to avoid climbing

ladders, ropes, and scaffolds.” (Id. at 15).

      The ALJ then proceeded to Step 4 of the sequential evaluation where he

found, after reviewing vocational expert testimony, that the plaintiff was unable to

perform any past relevant work that he had performed in the past fifteen (15)

years. (Id. at 20).

                                          7
      Finally, at Step 5, the ALJ determined that through the date last insured,

plaintiff’s RFC and other vocational characteristics would not have prevented him

from engaging in other work that existed in the national economy. Although the

ALJ recognized that the plaintiff’s ability to perform work at all exertional levels is

compromised by his limitations, the ALJ ultimately concluded that the plaintiff

could work as weigher, checker, or measurer, a counter clerk, or a sorter,

sampler, or tester. (Id. at 21). A vocational expert testified at the hearing before

the ALJ that these jobs existed in the national economy for an individual with the

plaintiff’s age, education, work experience, and residual functional capacity. (Id.)

As such, because the ALJ concluded that plaintiff was capable of making a

successful adjustment to other work, he determined that plaintiff was not under a

disability, as defined by the Social Security Act, at any time from January 3,

2012, the alleged onset date, through September 30, 2012, the date last insured.

Plaintiff then filed the instant appeal.

      As noted above, the Clerk of Court assigned plaintiff’s appeal to Magistrate

Judge Gerald Cohn for the issuance of an R&R. On July 8, 2019, Magistrate

Judge Cohn recommended affirming the decision of the Commissioner of Social

Security. (Doc. 21). Magistrate Judge Cohn determined that the ALJ’s decision

to deny plaintiff’s claims for benefits is supported by substantial evidence in the

record. Specifically, the magistrate judge found that: 1) the ALJ did not err in

                                           8
finding plaintiff’s obesity, visual impairment, depression, and hand impairment to

be non-severe; 2) the ALJ did not err in assigning little weight to plaintiff’s treating

pain management physician; and 3) the ALJ did not err in his failure to present a

hypothetical question containing all of plaintiff’s credibly established limitations to

the vocational expert. The plaintiff objects to Magistrate Judge Cohn’s R&R on

each of those grounds. We will review these objections in turn.

      I.      Whether the ALJ erred in finding that plaintiff’s obesity and
              hand impairment are non-severe
      Plaintiff argues that Magistrate Judge Cohn erred in concluding that the

ALJ’s findings were supported by substantial evidence because the ALJ

dismissed plaintiff’s obesity and hand impairment as non-severe impairments.

(Doc. 22, Pl.’s Objections at 2). As discussed supra, at Step 2 an ALJ is required

to consider whether a claimant has a severe medically determinable impairment.

20 C.F.R. § 404.1520(a)(4)(ii). Under social security law, a “severe impairment”

significantly limits a claimant's physical or mental ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). Basic physical work activities include the

ability to walk, stand, sit, lift, carry, push, pull, reach, climb, crawl and handle. 20

C.F.R. § 404.1545(b).

      If an ALJ determines that a claimant has a severe condition at Step 2, then

the sequential analysis proceeds to step three. 20 C.F.R. §§ 404.1520(a)(4)(ii),

404.1521. As such, generally “[a] failure to find a medical condition severe at
                                         9
step two will not render a decision defective if some other medical condition was

found severe at step two.” Weitzel v. Colvin, 967 F. Supp. 2d 1089, 1097 (M.D.

Pa. 2013). Nonetheless, finding that an impairment is non-severe at Step

2 “does not obviate the need for a separate analysis of how Plaintiff’s impairment

affects [his] RFC.” Soboleski v. Comm’r of Soc. Sec., 2015 WL 6175904, at *2

(D.N.J. Oct. 20, 2015). Indeed, under the regulations, an ALJ is required to

asses all of a claimant’s medically determinable impairments – including those

that are not severe – in combination when making the subsequent RFC

determination. See 20 C.F.R. § 404.1545(a)(2); see also Weitzel, 967 F. Supp.

2d at 1097 (“[A]ll of the medically determinable impairments both severe and

non-severe must be considered at step two and then at step four when setting

the residual functional capacity.”). As further explained by SSR 96-8p:

    In assessing RFC, the adjudicator must consider limitations and
    restrictions imposed by all of an individual’s impairments, even those
    that are not “severe.” While a “non severe” impairment(s) standing
    alone may not significantly limit an individual’s ability to do basic work
    activities, it may – when considered with limitations or restrictions due
    to other impairments – be critical to the outcome of a claim. For
    example, in combination with limitations imposed by an individual’s
    other impairments, the limitations due to such a “not severe”
    impairment may prevent an individual from performing past relevant
    work or may narrow the range of other work that the individual may
    still be able to do.
SSR 96–8p, 1996 WL 374184 (July 2, 1996) (emphasis added).




                                        10
      A. Obesity

      The plaintiff first argues that the ALJ erred by finding his obesity to be a

non-severe impairment. The plaintiff contends that, regarding his obesity, the

ALJ improperly opined that “there is no evidence of any specific or quantifiable

impact on the claimant’s musculoskeletal . . . functioning. Therefore, the

claimant’s obesity is not a severe impairment.” (Doc. 22, Pl.’s Objections at 2).

According to the plaintiff, there is no requirement that the plaintiff’s documented

obesity have a “specific or quantifiable impact” on his functioning, and that it was

improper for the ALJ to impose such a requirement. The plaintiff further argues

that the ALJ did not consider the fact that his obesity limited his ability to stand

and walk for prolonged periods of time. We find no merit to plaintiff’s arguments.

      As an initial matter, the Court notes that the plaintiff’s medical records are

nearly devoid of references to his obesity. Plaintiff himself is unable to point to

any restrictions or limitations in the medical record due to his obesity which must

be considered. In fact, the only evidence plaintiff points to is a single notation

from physical therapy which recognized the impact of plaintiff’s obesity on his

lumbosacral disogenic pain in 2012. (Pl.’s Br. at 11 citing 527). Further, as the

magistrate judge correctly pointed out, physical therapists are not considered

acceptable medical sources. See Hatton v. Comm’r of Social Sec. Admin., 131

F. App’x 877, 878 (3d Cir. 2005) (citing 20 C.F.R. § 404.1513(a))). Even with the

                                          11
physical therapy note, however, the plaintiff is left with no medical evidence as to

how his obesity resulted in limitations on his ability to perform basic work

activities.

      We further agree with the magistrate judge that plaintiff’s own generalized

allegation of pain, which may be inferred to be, at least in part, a consequence of

his weight, is insufficient to warrant remand. Here, at the time of the

administrative hearing, the plaintiff was six feet tall and weighed 240 pounds.

(Doc. 8-10, Notes of Testimony ALJ Hrg. (hereinafter “N.T.”) at 6). When asked

by the ALJ to identify plaintiff’s severe impairments, plaintiff’s attorney did not

mention obesity, nor did the plaintiff himself throughout the hearing. (Id. at 4).

Further, to date, the plaintiff has not specified how his obesity would affect the

five-step analysis undertaken by the ALJ. In Rutherford v. Barnhart, the Third

Circuit concluded that when the administrative record indicates clearly, as it does

here, that the ALJ relied on the voluminous medical evidence as a basis for his

findings regarding a plaintiff’s limitations and impairments, generalized

allegations of pain due to weight are insufficient to warrant remand. Rutherford

v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).

      We now briefly address plaintiff’s argument that the ALJ imposed too

stringent of a standard in evaluating his obesity. The Commissioner of Social




                                          12
Security Administration has issued a ruling, Social Security Ruling 02-1p,2 which

states as follows:

              As with any other medical condition, we will find that obesity is
      a “severe” impairment when, alone or in combination with another
      medically determinable physical or mental impairment(s), it
      significantly limits an individual’s physical or mental ability to do basic
      work activities . . . We will also consider the effects of any symptoms
      (such as pain or fatigue) that could limit functioning . . . Therefore, we
      will find that an impairment(s) is “not severe” only if it is a slight
      abnormality (or a combination of slight abnormalities) that has no
      more than a minimal effect on the individual’s ability to do basic work
      activities . . .

           There is no specific level of weight or BMI that equates with a
    “severe” or a “not severe” impairment. Neither do descriptive terms
    for levels of obesity (e.g., “severe,” “extreme,” or “morbid” obesity)
    establish whether obesity is or is not a “severe” impairment for
    disability program purposes. Rather, we will do an individualized
    assessment of the impact of obesity on an individual’s functioning
    when deciding whether the impairment is severe.
SSR 02-1p, 2002 WL 34686281 (Sept. 12, 2002).

      Here, the ALJ acknowledged that the plaintiff has a history of obesity, as

evidenced by a body mass index ranging from 35.3 to 38.9. (N.T. at 14). The

ALJ also considered the potential impact of obesity in causing or contributing to

co-existing impairments but concluded that there was no evidence of any impact

on the plaintiff’s pulmonary, musculoskeletal, endocrine, or cardiac functioning.

Despite this fact, the ALJ still noted that plaintiff’s weight was considered in


2
 SSR 02-1p has since been rescinded and replaced by SSR 19-2p. We rely here
on SSR 02–1p because it was in effect at the time of plaintiff’s hearing. However,
either under provision, the Court notes that its analysis would remain the same.
                                         13
determining the impact on his ability to ambulate, as well as his other body

systems. Thus, we find that the ALJ properly considered plaintiff’s obesity in the

decision.

      B. Hand Impairment

      The plaintiff also objects to the ALJ’s dismissal of his left-hand injury as a

non-severe impairment at Step 2. According to the plaintiff, he suffers from the

residual effects of a left-hand injury for which he underwent surgery in 1999.

Based on the hearing testimony he provided, as well as the prior ALJ’s finding

that his left-hand impairment was severe at Step 2, plaintiff contends that the ALJ

erroneously found that his left-hand injury qualified as a non-severe impairment.

      A review of the medical records in this case confirms the plaintiff’s

September 1999 left hand tenosynovectomy and interosseous. In finding this

impairment to be non-severe, however, the ALJ noted that there are no

substantial treatment records between January and September of 2012, the

period of time at issue for the purpose of insured benefits, relating to this

condition. The ALJ further noted that the medical records do not reveal any

ongoing signs of musculoskeletal or neurological deficits in the plaintiff’s upper

extremities during this period. In fact, at in an examination in August 2013, the

plaintiff was found to have normal grip strength bilaterally.




                                         14
      Although not expressly mentioned in the ALJ’s opinion, the administrative

record also contained a prior, unfavorable decision made by ALJ Zack on May

24, 2011 (the “2011 Decision”). (Doc. 8-2, at 23; Doc. 8-11, at 6-16). In the 2011

Decision, which post-dated plaintiff’s hand injury by approximately twelve (12)

years, ALJ Zack classified plaintiff’s left-hand injury as a severe impairment at

Step 2. (Doc. 8-11, at 9). ALJ Zack additionally concluded that plaintiff had the

RFC to perform light work, with the following limitations:

      . . . [T]he claimant is limited to lifting/carrying 2 to 3 pounds with his
      non-dominant left upper extremity. While the claimant can lift up to
      10 pounds frequently and 20 pounds occasionally with his right upper
      extremity, this lifting is restricted primarily to lifting at desk/table level
      with only occasional overhead lifting/carrying or lifting from floor level.
      He is limited to simple, routing, repetitive work dealing primarily with
      objects or things . . .
(Doc. 8-11, at 12).

      Plaintiff asserts that, without considering the impact of the 2011 Decision

on his present application for benefits, the ALJ erroneously found his left-hand

injury to be non-severe at Step 2. The magistrate judge determined that this

allegation of error did not warrant remand, as the ALJ was not bound by the

earlier findings in the 2011 Decision.

      In objecting to the magistrate judge’s conclusion, plaintiff cites to Babyak v.

Berryhill, 385 F. Supp. 3d 426 (2019). In Babyak, the court affirmed the

proposition that “the doctrine of res judicata does not bind a subsequent ALJ to

findings and decisions of an earlier ALJ when a claimant seeks benefits during a
                                            15
subsequent period of time.’’ 385 F. Supp. 3d at 429 (quoting Zavilla v. Astrue,

Civ. No. 9-133, 2009 WL 3364853, at *13 (W.D. Pa. Oct. 16, 2009)). The

Babyak court further explained that:

     Although the ALJ was not bound by the prior RFC determination, the
     earlier findings are relevant. In making an RFC assessment, the
     Third Circuit court instructs the ALJ to consider “all evidence before
     him.” Burnett v. Comm. of Soc. Sec. Admin., 220 F.3d 112, 121 (3d
     Cir. 2000) (citing Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.
     1999)). . . . Given that decisions by government agencies are entitled
     to substantial weight and must be considered, “[c]ertainly, a prior
     decision as to a claimant's disability under the Act by the
     Commissioner is evidence under [the applicable regulations] and
     must be considered by the ALJ when evaluating a claim for
     benefits.” Zavilla, 2009 WL 3364853 at * 16. Consequently, here, [the
     first ALJ’s] prior RFC findings should have been considered by the
     [second] ALJ in this action. Id.
Babyak, 385 F. Supp. 3d at 430.

      Given that the ALJ failed to address the prior RFC determination of

“sedentary work,” which would have been conclusive on the issue of disability,

the Babyak court thus found that the decision to deny benefits was not supported

by substantial evidence.

      As relevant here, the ALJ’s opinion did not reference the findings set forth

in the 2011 Opinion, which constitutes relevant evidence. See Babyak, 384 F.

Supp. 3d at 430; see also Krokus v. Colvin, Civ. No. 13-389, 2014 WL 31360, at

*1, n.1 (W.D. Pa. Jan. 2, 2014) (noting that although former findings lack

preclusive effect, they still qualify as relevant evidence); Soli v. Astrue, Civ. No.

8-3483, 2010 WL 2898798, at *6 (E.D. Pa. July 22, 2010) (same). Further, at the
                                          16
outset of the administrative hearing held on November 17, 2015, the ALJ

indicated as follows:

      I do understand that there was a prior unfavorable decision in your
      case. I know that you disagreed with that decision. You filed an
      appeal and you requested a hearing and that’s why were here today.
      I’m not bound by the prior decision. I’ll make a new decision which is
      going to be based on my review of the evidence, any new evidence
      that’s come into the file and your testimony.
(N.T. at 5-6).

      Simply stated, the ALJ evidently did not address the 2011 Opinion, or

otherwise explain why he made a different finding at Step 2 and in the

subsequent RFC determination. See SSR 96-8p (in evaluating the RFC,

an ALJ must adequately consider “the limitations and restrictions imposed

by all of [plaintiff’s] impairments”); see also Butler v. Colvin, No. 3:15-CV-

1923, 2016 WL 2756268, at *16–17 (M.D. Pa. May 12, 2016) (“Particularly

in the absence of a finding that Plaintiff’s condition had improved, some

explanation is warranted as to why a different RFC [than found by the first

ALJ] is supported by substantial evidence.”); accord Soltishick v. Berryhill,

No. 3:18-CV-00712, 2018 WL 6839674, at *9 (M.D. Pa. Dec. 31, 2018).

Therefore, the failure to reconcile the 2011 Opinion with plaintiff’s

underlying application for disability was erroneous in this case. See

Babyak, 384 F. Supp. 3d at 430; Zavilla, 2009 WL 3364853, at *16 (holding

that the decision to deny benefits was not supported by substantial

                                          17
evidence when the second ALJ failed to make any findings regarding the

first ALJ’s decision).

      For these reasons, plaintiff’s objections regarding the finding of non-

severity at Step 2 are sustained. We will accordingly remand the case for

further consideration of the 2011 Opinion and its impact on the severity of

plaintiff’s left-hand impairment at Step 2, as well as any resulting limitations

in the RFC evaluation.

      II.     RFC And Hypothetical Questions

      In his objections to the R&R, plaintiff also contends that the ALJ erred by

finding his obesity and left-hand impairment to be non-severe, and, based on this

determination, overestimated his RFC. Plaintiff further claims that the

hypothetical questions posed to the Vocational Expert at the administrative

hearing failed to incorporate any limitations stemming from his left-hand injury,

and thus did not account for his credibly established limitations.3 As discussed

supra, because we have found that the ALJ erred in his evaluation of plaintiff’s

left-hand impairment at Step 2, the court cannot conclude that the resulting RFC


3
  Plaintiff also objects to the ALJ’s failure to assess: (1) any limitations set forth in
the medical opinion Dr. Levin; and (2) any limitations arising from his obesity. As
the court finds the failure to consider ALJ Zack’s prior findings with respect to
plaintiff’s hand impairment warrants remand, we decline to address these
alternative arguments. See Alvarado v. Colvin, 147 F. Supp. 3d 297, 308 (E.D.
Pa. 2015) (“A remand may result in a different finding by the ALJ, making
discussion of plaintiff's remaining claims moot.” (citations omitted)).
                                            18
determination and hypothetical questions posed to the vocational expert are

supported by substantial evidence. Accordingly, plaintiff’s objections are

sustained, and these issues are remanded for further consideration.

      III.    Whether the ALJ erred in assigning little weight to plaintiff’s
              treating pain management physician
      Next, the plaintiff contends that the ALJ should have given more weight to

plaintiff’s treating pain management physician, Dr. Levin. Specifically, plaintiff

argues that the ALJ erroneously rejected Dr. Levin’s opinion, rendered in

November of 2015, based on his lay assessment of the medical evidence in the

record. Plaintiff also asserts that the ALJ improperly discounted Dr. Levin’s

opinion based on his remote treatment relationship with the plaintiff in 2015. In

response, the Commissioner submits that the magistrate judge correctly

determined that the ALJ’s evaluation of Dr. Levin’s opinion was supported by

substantial evidence.

      Assessing an individual’s RFC falls within the purview of the ALJ. 20

C.F.R. § 404.1546(c); SSR 96-8P, 1996 WL 374184 (S.S.A. July 2, 1996).

“[RFC] is defined as that which an individual is still able to do despite the

limitations caused by his or her impairment(s).’” Burnett v. Comm'r of Soc. Sec.,

220 F.3d 112, 121 (3d Cir. 2000) (quoting Hartranft v. Apfel, 181 F.3d 358, 359

n.1 (3d Cir. 1999)). Specifically, one’s RFC reflects the most that an individual

can still do, despite his or her limitations, and is used at steps four and five to
                                            19
evaluative the claimant’s case. 20 C.F.R. §§ 404.1520, 404.1545; SSR 96-8P,

1996 WL 374184 at *2. “[O]nce the ALJ has made this [RFC] determination, [a

court’s] review of the ALJ's assessment of the plaintiff's RFC is deferential, and

that RFC assessment will not be set aside if it is supported by substantial

evidence.” Black v. Berryhill, No. 16-1768, 2018 WL 4189661 at *3 (M.D. Pa.

Apr. 13, 2018).

      When determining an individual’s RFC, the ALJ must consider all the

evidence of the record and, regardless of its source, “evaluate every medical

opinion . . . receive[d].” Burnett, 220 F.3d at, 121 (citations omitted; 20. C.F.R §§

404.1527(c), 404.1545(a)(3); see also SSR 96-8P, 1996 WL 374182 at *2 (“RFC

is assessed by adjudicators at each level of the administrative review process

based on all of the relevant evidence in the case record, including information

about the individual's symptoms and any ‘medical source statements’ . . . ”).

Under the regulations, medical opinions are defined as “statements from

physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite impairment(s),

and your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1). When a

conflict exists in the evidence, however, “the ALJ may choose whom to credit but

‘cannot reject evidence for no reason or the wrong reason.’” Plummer v. Apfel,

                                         20
186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason v. Shalala, 994 F.2d 1058,

1066 (3d Cir. 1993)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000). It is the duty of the ALJ to explain the rationale for the weight afforded to

each medical opinion, as this allows for meaningful judicial review. Plummer v.

Apfel, 186 F.3d 422, 429 (3d Cir. 1999).

      Here, the ALJ considered and weighed six (6) medical opinions of record.

In assessing Dr. Levin’s opinion, the ALJ found that it was inconsistent with the

benign findings reported by independent examining physicians, largely related to

the period post-dating the lapse of plaintiff’s insured status, and was completed

after his treating relationship with the plaintiff had ended. Accordingly, as

articulated in the R&R, the ALJ sufficiently explained his reasons for affording

limited weight to the assessment of Dr. Levin. Therefore, plaintiff’s objections

regarding the evaluation of Dr. Levin’s medical opinion are overruled.

Conclusion

      For the reasons stated herein, with respect to plaintiff’s left-hand

impairment, the Court finds that the ALJ’s findings at Step 2, and subsequent

RFC determination and hypothetical questions posed to the vocational expert,

are not supported by substantial evidence. Accordingly, the court will adopt the

recommendation of the magistrate judge in part and remand the case for further




                                         21
consideration of the 2011 Opinion and its impact on the plaintiff’s application for

disability. An appropriate order follows.



                                                BY THE COURT:

Date: September 30, 2019                        s/ James M. Munley_______
                                                JUDGE JAMES M. MUNLEY
                                                United States District Judge




                                         22
